Name: Commission Implementing Regulation (EU) NoÃ 568/2012 of 28Ã June 2012 amending Regulation (EC) NoÃ 555/2008 as regards the submission of support programmes in the wine sector
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  cooperation policy;  agricultural activity;  information technology and data processing
 Date Published: nan

 29.6.2012 EN Official Journal of the European Union L 169/13 COMMISSION IMPLEMENTING REGULATION (EU) No 568/2012 of 28 June 2012 amending Regulation (EC) No 555/2008 as regards the submission of support programmes in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103za, in conjunction with Article 4 thereof, Whereas: (1) Article 103k(1), first subparagraph of Regulation (EC) No 1234/2007 provides that each producer Member State referred to in Annex Xb of that Regulation is to submit to the Commission a draft five-year support programme containing measures to assist the wine sector. (2) Article 2(1) of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (2) provides that the first submission of support programmes is to refer to the five financial years 2009 to 2013. (3) In order to prepare for the second submission of draft support programmes for the financial years 2014 to 2018, the framework and specific requirements for the new programming period should be established. It is also necessary to set a deadline for the second submission of the draft support programmes. (4) A deadline should be set for Member States wishing to transfer, from 2014, amounts of their national envelope into the Single Payment Scheme as provided for in Article 103o of Regulation (EC) No 1234/2007. (5) Regulation (EC) No 555/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 555/2008 is amended as follows: (1) Article 2 is replaced by the following: "Article 2 Submission of support programmes 1. The first submission of the draft support programme referred to in the first subparagraph of Article 103k(1) of Regulation (EC) No 1234/2007 shall refer to the five financial years 2009 to 2013. For the financial years 2014 to 2018, Member States shall submit their draft support programme to the Commission by 1 March 2013. If the national envelopes foreseen from the financial year 2014 and onwards are modified after that date, the Member States shall adapt the support programmes accordingly. Member States shall make their draft support programme available to the Commission by electronic means using the form in Annex I. Member States shall submit their financial planning for the draft support programme referred to in the first and second subparagraphs to the Commission in the form set out in Annex II. 2. Member States shall notify the Commission their legislation related to the draft support programmes referred to in paragraph 1 once adopted or modified. This notification can be done by informing the Commission about the site where the legislation concerned is publicly available. 3. Member States deciding to transfer all the amount of their national envelope from the 2010 financial year onwards and for all the period referred to in the first subparagraph of paragraph 1, into the Single Payment Scheme shall submit the form provided for in Annex II of this Regulation, duly completed in the relevant line and once for all before the 30 June 2008. Member States deciding to transfer amounts of their national envelope from the 2014 financial year onwards and for all the period referred to in the second subparagraph of paragraph 1, into the Single Payment Scheme shall submit the form provided for in Annex II, duly completed in the relevant line, before 1 December 2012. 4. Member States deciding to set up their support programme including regional particularities may also submit details by region in the form provided for in Annex III. 5. Member States shall bear the responsibility for expenditure between the date on which their support programme is received by the Commission and the date of its applicability according to Article 103k(2), first subparagraph of Regulation (EC) No 1234/2007" (2) Annexes I, II, III, IV, V, VI, VII, VIII, VIIIa and VIIIb are amended in accordance with the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2008, p.1. ANNEX (1) Annex I is replaced by the following: ANNEX I WINE CMO Submission of support programme A. FINANCIAL YEARS 2009-2013 Member State (1): ¦ Period (2): ¦ Date of submission: ¦ Revision number: ¦ If modification requested by the Commission / modification requested by the Member State (3) A. Description of the measures proposed as well as their quantified objectives (a) Single Payment Scheme support in accordance with Article 103o (4) Introduced in the support programme: yes/no: (b) Promotion in accordance with Article 103p Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (c) Restructuring and conversion of vineyard in accordance with Article 103q Introduced in the support programme: yes/no, if yes: Description of the measures proposed (5): Quantified objectives: (d) Green harvesting in accordance with Article 103r Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (e) Mutual funds in accordance with Article 103s Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (f) Harvest insurance in accordance with Article 103t Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (g) Investments in enterprises in accordance with Article 103u Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (h) By-product distillation in accordance with Article 103v Introduced in the support programme: yes/no, if yes: Description of the measures proposed (including level of the aid): Quantified objectives: (i) Potable alcohol distillation in accordance with Article 103w Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: (j) Crisis distillation in accordance with Article 103x Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: State aid: (k) Use of concentrated grape must in accordance with Article 103y Introduced in the support programme: yes/no, if yes: Length of transitional period (wine years): Description of the measures proposed (including level of the aid): Quantified objectives: B. Results of consultations held C. Appraisal showing the expected technical, economic, environmental and social impact (6) D. Schedule for implementing the measures E. General financing table given in the format of Annex II (revision number to be specified) F. Criteria and quantitative indicators to be used for monitoring and evaluation Steps taken to ensure that the programmes are implemented appropriately and effectively G. Designation of competent authorities and bodies responsible for implementing the programme B. FINANCIAL YEARS 2014-2018 Member State (7): ¦ Period (8): ¦ Date of submission: ¦ Revision number: ¦ If modification requested by the Commission / modification requested by the Member State (9) A. Description of the measures proposed as well as their quantified objectives (a) Single Payment Scheme support in accordance with Article 103o (10) Introduced in the support programme: yes/no: (b) Promotion in accordance with Article 103p Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (c) Restructuring and conversion of vineyard in accordance with Article 103q Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (d) Green harvesting in accordance with Article 103r Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (e) Mutual funds in accordance with Article 103s Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: (f) Harvest insurance in accordance with Article 103t Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (g) Investments in enterprises in accordance with Article 103u Introduced in the support programme: yes/no, if yes: Description of the measures proposed: Quantified objectives: State aid: (h) By-product distillation in accordance with Article 103v Introduced in the support programme: yes/no, if yes: Description of the measures proposed (including level of the aid): Quantified objectives: B. Results of consultations held C. Appraisal showing the expected technical, economic, environmental and social impact (11) D. Schedule for implementing the measures E. General financing table given in the format of Annex II (revision number to be specified) F. Criteria and quantitative indicators to be used for monitoring and evaluation Steps taken to ensure that the programmes are implemented appropriately and effectively G. Designation of competent authorities and bodies responsible for implementing the programme (2) Annex II is replaced by the following: ANNEX II Submission of the financial table of the national support programmes according to Article 103l(e) of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 (in EUR 1000) Member State (12): Date of communication, due by 30 June 2008 at the latest: Financial year Measures Regulation (EC) No 1234/2007 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme Article 103o 2 - Promotion on third-country markets Article 103p 3a - Restructuring and conversion of vineyards Article 103q 3b - Ongoing plans Regulation (EC) No 1493/1999 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v 9 - Potable alcohol distillation  area support Article 103w 10 - Crisis distillation Article 103x(1) 11 - Use of concentrated grape must for enrichment Article 103y Total For measures which are not introduced in the national support programme "0" must be indicated If relevant: 10a - Crisis distillation State aid Article 103x(5) B. FINANCIAL YEARS 2014-2018 (13) (in EUR 1000) Member State (14): Date of communication (15): Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme Article 103o 2 - Promotion on third-country markets Article 103p 3 - Restructuring and conversion of vineyards Article 103q 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v Total (3) Annex III is replaced by the following: ANNEX III Facultative submission of the financial table of the national support programmes according to Article 103l(e) of Regulation (EC) 1234/2007  detailed at regional level A. FINANCIAL YEARS 2009-2013 (in EUR 1000) Member State (16): Region: Date of communication, due by 30 June 2008 at the latest: Financial year Measures Regulation (EC) No 1234/2007 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme Article 103o 2 - Promotion on third-country markets Article 103p 3a - Restructuring and conversion of vineyards Article 103q 3b - Ongoing plans Regulation (EC) No 1493/1999 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v 9 - Potable alcohol distillation  area support Article 103w 10 - Crisis distillation Article 103x 11 - Use of concentrated grape must for enrichment Article 103y Total For measures which are not introduced in the national support programme "0" in the amounts cells of the table must be indicated. If relevant: 10a - Crisis distillation State aid Article 103x(5) B. FINANCIAL YEARS 2014-2018 (17) (in EUR 1000) Member State (18): Region: Date of communication, due by 1 March 2013 at the latest: Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme Article 103o 2 - Promotion on third-country markets Article 103p 3 - Restructuring and conversion of vineyards Article 103q 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v Total (4) Annex IV is replaced by the following: ANNEX IV Amendments to financial table of the national support programmes according to Article 103l(e) of Regulation (EC) 1234/2007 A. FINANCIAL YEARS 2009-2013 (in EUR 1000) Member State (19): Date of communication (20): Date of previous communication: Number of this amended table: Reason: modification requested by the Commission / modification requested by the Member State (21) Financial year Measures Regulation (EC) No 1234/2007 2009 2010 2011 2012 2013 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 - Single Payment Scheme Article 103o Previous submission Amended amount 2 - Promotion on third-country markets Article 103p Previous submission Amended amount 3a - Restructuring and conversion of vineyards Article 103q Previous submission Amended amount 3b - Ongoing plans Regulation(EC) No1493/1999 Previous submission Amended amount 4 - Green harvesting Article 103r Previous submission Amended amount 5 - Mutual funds Article 103s Previous submission Amended amount 6 - Harvest insurance Article 103t Previous submission Amended amount 7 - Investments in enterprise Article 103u Previous submission Amended amount 8 - By-products distillation Article 103v Previous submission Amended amount 9 - Potable alcohol distillation  area support Article 103w Previous submission Amended amount 10 - Crisis distillation Article 103x Previous submission Amended amount 11 - Use of concentrated grape must for enrichment Article 103y Previous submission Amended amount Total Previous submission Amended amount Communication deadline: If relevant: 10a - Crisis distillation State aid Article 103x(5) Previous submission Amended amount B. FINANCIAL YEARS 2014-2018 (in EUR 1000) Member State (22): Date of communication (23): Date of previous communication: Number of this amended table: Reason: modification requested by the Commission / modification requested by the Member State (24) Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 - Single Payment Scheme Article 103o Previous submission Amended amount 2 - Promotion on third-country markets Article 103p Previous submission Amended amount 3 - Restructuring and conversion of vineyards Article 103q Previous submission Amended amount 4 - Green harvesting Article 103r Previous submission Amended amount 5 - Mutual funds Article 103s Previous submission Amended amount 6 - Harvest insurance Article 103t Previous submission Amended amount 7 - Investments in enterprise Article 103u Previous submission Amended amount 8 - By-products distillation Article 103v Previous submission Amended amount Total Previous submission Amended amount (5) Annex V is replaced by the following ANNEX V Reporting on Support programme A. FINANCIAL YEARS 2009-2013 Member State (25): ¦ Period: ¦ Date of submission: ¦ Revision number: ¦ A. Global assessment: B. Conditions and results of the implementation of measures proposed (26) (a) Single Payment Scheme support in accordance with Article 103o (27) (b) Promotion in accordance with Article 103p Conditions of the implementation: Results (28) State aid: (c) Restructuring and conversion of vineyard in accordance with Article 103q Conditions of the implementation: Results: (d) Green harvesting in accordance with Article 103r Conditions of the implementation: Results: (e) Mutual funds in accordance with Article 103s Conditions of the implementation: Results: (f) Harvest insurance in accordance with Article 103t Conditions of the implementation: Results: State aid: (g) Investments in enterprises in accordance with Article 103u Conditions of the implementation: Results: State aid: (h) By-product distillation in accordance with Article 103v Conditions of the implementation (including level of the aid) Results: (i) Potable alcohol distillation in accordance with Article 103w Conditions of the implementation (including level of the aid) Results: (j) Crisis distillation in accordance with Article 103x Conditions of the implementation (including level of the aid): Results: State aid: (k) Use of concentrated grape must in accordance with Article 103y Conditions of the implementation (including level of the aid): Results: C. Conclusions (and, if needed, envisaged modifications) B. FINANCIAL YEARS 2014-2018 Member State (29): ¦ Period: ¦ Date of submission: ¦ Revision number: ¦ A. Global assessment: B. Conditions and results of the implementation of measures proposed (30) (a) Single Payment Scheme support in accordance with Article 103o (31) (b) Promotion in accordance with Article 103p Conditions of the implementation: Results (32) State aid: (c) Restructuring and conversion of vineyard in accordance with Article 103q Conditions of the implementation: Results: (d) Green harvesting in accordance with Article 103r Conditions of the implementation: Results: (e) Mutual funds in accordance with Article 103s Conditions of the implementation: Results: (f) Harvest insurance in accordance with Article 103t Conditions of the implementation: Results: State aid: (g) Investments in enterprises in accordance with Article 103u Conditions of the implementation: Results: State aid: (h) By-product distillation in accordance with Article 103v Conditions of the implementation (including level of the aid): Results: C. Conclusions (and, if needed, envisaged modifications) (6) Annex VI is replaced by the following: ANNEX VI Financial table of the execution of national support programmes according to Article 188a(5) of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 (in EUR 1000) Member State (33): Date of communication (34): Amended table: Yes / No (35) If yes number: Financial year Measures Regulation (EC) No 1234/2007 2009 2010 2011 2012 2013 Total Forecast/ Execution (35) Forecast/ Execution (35) Forecast/ Execution (35) Forecast/ Execution (35) Forecast/ Execution (35) (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 2 - Promotion on third-country markets Article 103p 3a - Restructuring and conversion of vineyards Article 103q 3b - Ongoing plans Regulation (EC) No 1493/1999 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v 9 - Potable alcohol distillation  area support Article 103w 10 - Crisis distillation Article 103x 11 - Use of concentrated grape must for enrichment Article 103y Total If relevant: 10a - Crisis distillation Article 103x(5) B. FINANCIAL YEARS 2014-2018 Member State (36): Date of communication (37): Amended table: Yes / No (38) If yes number: Financial year Measures Regulation (EC) No 1234/2007 2014 2015 2016 2017 2018 Total Forecast/ Execution (38) Forecast/ Execution (38) Forecast/ Execution (38) Forecast/ Execution (38) Forecast/ Execution (38) (1) (2) (3) (4) (5) (6) (7) (8) 1 - Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 2 - Promotion on third-country markets Article 103p 3 - Restructuring and conversion of vineyards Article 103q 4 - Green harvesting Article 103r 5 - Mutual funds Article 103s 6 - Harvest insurance Article 103t 7 - Investments in enterprise Article 103u 8 - By-products distillation Article 103v Total (7) Annex VII is replaced by the following: ANNEX VII Technical data concerning the national support programmes according to Article 103l(c) of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 (financial amount in EUR 1000) Member State (39): Date of communication (40): Date of previous communication: Number of this amended table: Financial year 2009 2010 2011 2012 2013 Total Measures Regulation (EC) No 1234/2007 Forecast Execution Forecast Execution Forecast Execution Forecast Execution Forecast Execution Execution (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) 1 - Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 2 - Promotion on third-country markets Article 103p Number of projects (cumulative) Average Community support (41) State Aids (cumulative) 3a - Restructuring and conversion of vineyards Article 103q Area covered (ha) (Cumulative) Average amount (EUR/ha) (42) 3b - Ongoing plans Regulation (EC) No 1493/1999 Area covered (ha) (Cumulative) Amended amount (EUR/ha) (42) 4 - Green harvesting Article 103r Area covered (ha) Average amount (EUR/ha) (42) 5 - Mutual funds Article 103s Number of new Funds (Cumulative) Average Community support (43) 6 - Harvest insurance Article 103t Number of producers (Cumulative) Average Community support (44) State Aids (cumulative) 7 - Investments in enterprise Article 103u Number of beneficiaries (Cumulative) Average Community support (45) State Aids (cumulative) 7.1 Investments in enterprise in convergence regions Article 103u (4)(a) Eligible costs (Cumulative) 7.2 Investments in enterprise in other than convergence regions Article 103u (4)(b) Eligible costs (Cumulative) 7.3 Investments in enterprise in outermost regions Article 103u (4)(c) Eligible costs (Cumulative) 7.4 Investments in enterprise in small Aegean Islands regions Article 103u (4)(d) Eligible costs (Cumulative) 7.5 Investments in enterprise in convergence regions Article 103u (4)(a) Community contribution (Cumulative) 7.6 Investments in enterprise in other than convergence regions Article 103u (4)(b) Community contribution (Cumulative) 7.7 Investments in enterprise in outermost regions Article 103u (4)(c) Community contribution (Cumulative) 7.8 Investments in enterprise in small Aegean Islands regions Article 103u (4)(d) Community contribution (Cumulative) 8 - By-products distillation Article 103v Range of max aid (EUR/%vol/hl) (46) Mio hl Average Community support (47) 9 - Potable alcohol distillation  area support Article 103w Range of aid (EUR/ha) (46) Area (ha) Average support (41) 10 - Crisis distillation Article 103x Range of aid (EUR/%vol/hl) (46) Minimum producer price (EUR/%vol/hl) (46) Mio hl Average Community support (47) 11 - Use of concentrated grape must for enrichment Article 103y Range of aid (EUR/%vol/hl) (46) Mio hl Average Community support (47) B. FINANCIAL YEARS 2014-2018 (financial amount in EUR 1000) Member State (48): Date of communication (49): Date of previous communication: Number of this amended table: Financial year 2014 2015 2016 2017 2018 Total Measures Regulation (EC) No 1234/2007 Forecast Execution Forecast Execution Forecast Execution Forecast Execution Forecast Execution Execution (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) 1 - Single Payment Scheme ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) ( ¦) 2 - Promotion on third-country markets Article 103p Number of projects (Cumulative) Average Community support (50) State aids (cumulative) 3 - Restructuring and conversion of vineyards Article 103q Area covered (ha) (Cumulative) Average amount (EUR/ha) (51) 4 - Green harvesting Article 103r Area covered (ha) Average amount (EUR/ha) (51) 5 - Mutual funds Article 103s Number of new Funds (Cumulative) Average Community support (52) 6 - Harvest insurance Article 103t Number of producers (Cumulative) Average Community support (53) State Aids (cumulative) 7 - Investments in enterprise Article 103u Number of beneficiaries (Cumulative) Average Community support (54) State Aids (cumulative) 7.1 Investments in enterprise in convergence regions Article 103u(4)(a) Eligible costs (Cumulative) 7.2 Investments in enterprise in other than convergence regions Article 103u(4)(b) Eligible costs (Cumulative) 7.3 Investments in enterprise in outermost regions Article 103u(4)(c) Eligible costs (Cumulative) 7.4 Investments in enterprise in small Aegean Islands regions Article 103u(4)(d) Eligible costs (Cumulative) 7.5 Investments in enterprise in convergence regions Article 103u(4)(a) Community contribution (Cumulative) 7.6 Investments in enterprise in other than convergence regions Article 103u(4)(b) Community contribution (Cumulative) 7.7 Investments in enterprise in outermost regions Article 103u(4)(c) Community contribution (Cumulative) 7.8 Investments in enterprise in small Aegean Islands regions Article 103u(4)(d) Community contribution (Cumulative) 8 - By-products distillation Article 103v Range of max aid (EUR/%vol/hl) (55) Mio hl Average Community support (56) (8) Annexes VIII, VIIIa and VIIIb are replaced by the following: ANNEX VIII Communication on promotion measure according to Articles 103p and 188a(5) of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 Member State: Forecasts/ execution (57) Date of communication (58): Date of previous communication: Number of this amended table: Beneficiaries Eligible measure (Article 103p(3) of Regulation (EC) No 1234/2007) Description (59) Targeted market Period Eligible expenditure (EUR) of which Community contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ B. FINANCIAL YEARS 2014-2018 Member State: Forecasts/ execution (60) Date of communication (61): Date of previous communication: Number of this amended table: Beneficiaries Eligible measure (Article 103p(3) of Regulation (EC) No 1234/2009) Description (62) Targeted market Period Eligible expenditure (EUR) of which Community contribution (EUR) of which other public support if any (EUR) (1) (2) (3) (4) (5) (6) (7) (8) ¦ ANNEX VIIIa Annual report on the control on the spot carried out over Restructuring and conversion of vineyards according to Article 103q of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 Member State (63): Financial year: Date of communication (64): Region Restructuring and conversion operations globally approved Restructuring operations concerned by previous grubbing up (65) Control before grubbing-up (66) Control after Restructuring/ conversion surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (66) administratively On the spot Number of applications area (ha) number area concerned by previous grubbing up (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) 1 2 ¦ Total of Member State B. FINANCIAL YEARS 2014-2018 Member State (67): Financial year: Date of communication (68): Region Restructuring and conversion operations globally approved Restructuring operations concerned by previous grubbing up (69) Control before grubbing-up (70) Control after Restructuring/ conversion surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (70) administratively On the spot Number of applications area (ha) number area concerned by previous grubbing up (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) number of producers controlled area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) 1 2 ¦ Total of Member State ANNEX VIIIb Annual report on the control on the spot carried out over green harvesting according to Article 103r of Regulation (EC) No 1234/2007 A. FINANCIAL YEARS 2009-2013 Member State (71) Financial year: Date of communication (72) Region Applications approved by the Member State Control on the spot surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (73) number of applications area (ha) number of applications area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 2 ¦ Total of Member State B. FINANCIAL YEARS 2014-2018 Member State (74): Financial year: Date of communication (75): Region Applications approved by the Member State Control on the spot surface finally admitted after control (ha) surface not admitted after control (ha) requested premiums refused (EUR) Sanctions (76) number of applications area (ha) number of applications area controlled (ha) (1) (2) (3) (4) (5) (6) (7) (8) (9) 1 2 ¦ Total of Member State (1) OPOCE acronym to be used. (2) Wine years. (3) Strikethrough the wrong element. (4) All the articles indicated in this Annex refer to Regulation (EC) No 1234/2007. (5) Including the outcome of the ongoing operations under Article 10 of this Regulation. (6) Member States referred to in Article 103o(4) of Regulation (EC) No 1234/2007 shall not have an obligation to fill point C and F. (7) OPOCE acronym to be used. (8) Wine years. (9) Strikethrough the wrong element. (10) All the articles indicated in this Annex refer to Regulation (EC) No 1234/2007. (11) Member States referred to in Article 103o(4) of Regulation (EC) No 1234/2007 shall not have an obligation to fill point C and F. (12) OPOCE acronym to be used. (13) The amounts also include the expenses of actions launched in the framework of the first five-year programme 2009-2013 and for which payments will be done in the second five-year programme 2014-2018 (14) OPOCE acronym to be used. (15) Communication deadline: by 1 December 2012 for Single Payment Scheme and by 1 March 2013 at the latest for other measures. (16) OPOCE acronym to be used. (17) The amounts also include the expenses of actions launched in the framework of the first five-year programme 2009-2013 and for which payments will be done in the second five-year programme 2014-2018 (18) OPOCE acronym to be used. (19) OPOCE acronym to be used. (20) Communication deadline: 1 March and 30 June. (21) Strikethrough the wrong element. (22) OPOCE acronym to be used. (23) Communication deadline: 1 March and 30 June. (24) Strikethrough the wrong element. (25) OPOCE acronym to be used. (26) Only paragraphs concerning the measures which were introduced in the support programme must be filled in. (27) All the articles indicated in this Annex refer to Regulation (EC) No 1234/2007. (28) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the programme submitted. (29) OPOCE acronym to be used. (30) Only paragraphs concerning the measures which were introduced in the support programme must be filled in. (31) All the articles indicated in this Annex refer to Regulation (EC) No 1234/2007. (32) Appraisal of the technical, economic, environmental and social impact based on criteria and quantitative indicators defined for monitoring and evaluation in the programme submitted. (33) OPOCE acronym to be used. (34) Communication deadline: 1 March and 30 June. (35) Strikethrough the wrong element. (36) OPOCE acronym to be used. (37) Communication deadline: 1 March and 30 June. (38) Strikethrough the wrong element. (39) OPOCE acronym to be used. (40) Communication deadline: for forecasts 30 June 2008 for the first time and then 1 March and 30 June; for execution every 1 March (2010 for the first time). (41) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of projects concerned in this Annex. (42) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the area concerned in this Annex. (43) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of funds concerned in this Annex. (44) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of producers concerned in this Annex. (45) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of beneficiaries concerned in this Annex. (46) Details to be given in Annexes I and V. (47) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of hectolitres concerned in this Annex. (48) OPOCE acronym to be used. (49) Communication deadline: for forecast 1 March 2013 for the first time and then every 1 March and 30 june; for execution every 1 March (2015 for the first time). (50) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of projects concerned in this Annex. (51) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the area concerned in this Annex. (52) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of funds concerned in this Annex. (53) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of producers concerned in this Annex. (54) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of beneficiaries concerned in this Annex. (55) Details to be given in Annexes I and V. (56) Calculated by dividing the amount(s) declared in Annex II (for forecasts) and Annex VI (for execution) by the number of hectolitres concerned in this Annex. (57) Strikethrough the wrong element. (58) Communication deadline: for forecast 30 June 2008 for the first time and then every 1 March and 30 June; for execution every 1 March (2010 for the first time). (59) Including if the promotion measure is organised in cooperation with one or more other Member States. (60) Strikethrough the wrong element. (61) Communication deadline: for forecast 1 March 2013 for the first time and then every 1 March and 30 June; for execution every 1 March (2015 for the first time). (62) Including if the promotion measure is organised in cooperation with one or more other Member States. (63) OPOCE acronyms to be used. (64) Communication deadline: 1 December each year and for the first time 1 December 2009. (65) Partly included in column 2 and 3. (66) Where applicable. (67) OPOCE acronyms to be used. (68) Communication deadline: 1 December each year and for the first time 1 December 2014. (69) Partly included in column 2 and 3. (70) Where applicable. (71) OPOCE acronyms to be used. (72) Communication deadline: 1 December each year and for the first time 1 December 2009. (73) Where applicable. (74) OPOCE acronyms to be used. (75) Communication deadline: 1 December each year and for the first time 1 December 2014. (76) Where applicable.